DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “is disclosed,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 10-12, 14, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trevino et al. (2013/0144827).


An agricultural implement (figure 1)
a plurality of liquid dispenser applicator devices (14)
A plurality of metering units (54) coupled to one or more of the plurality of applicator devices (Figure 1)
An electronic control unit (20) coupled to the plurality of metering units, wherein the electronic control unit is configured to control an application rate of a crop input material supplied from the plurality of metering units by adjusting an operating parameter of a component of each of the plurality of metering units when the application rate exceeds or falls below a predetermined threshold (pgph 0072, 0081, 0088)


Regarding claims 2 and 11, each of the plurality of applicator devices are coupled to or arranged proximate one or more ground engaging devices arranged on an agricultural implement (Figure 1).

Regarding claim 12, Trevino discloses that the plurality of liquid dispensers comprise a dispensing tube (60).

Regarding claim 18, Trevino discloses a method for metering a crop input material, comprising:
Receiving a first signal to activate one or more metering units
Determining an operating parameter of a component of the one or more metering units
Associating the operating parameter of a component of the one or more metering units with an application rate of the crop input material
Monitoring the application rate of the crop input material
Dynamically adjusting the operating parameter of the component of the one or more metering units on a row by row basis to maintain the application rate within a desired threshold

Regarding claims 7, 14 and 20, Trevino discloses that the operation of the vehicle and the liquid application to the field can be determined based on both the speed and direction (turning would alter both the speed and direction) of the vehicle (pgph 0092). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 9, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trevino et al. (2013/0144827) as applied to claims 1 and 10 above and further in view of Riewerts et al. (7,694,638).

Regarding claim 3, Trevino discloses the invention as described above, but fails to disclose an individual metering pump for each metering unit.  Like Trevino, Riewerts also discloses a metering system for an agricultural device.  Unlike Trevino, Riewerts discloses a pump (52) associated with each delivery device.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize individual pumps for each row unit in Trevino as taught by Riewerts as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)) as it would allow for increased control of the individual row units.

art recognized equivalence to use a rotary vane pump, axial piston pump, inline piston pump, bent axis pump radial piston pump or a plunger pump, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by the combination.

Regarding claims 5, 15 and 19, the combination disclose that adjusting the operating parameter of the component of each of the plurality of metering units comprises adjusting a speed of an electric machine (Trevino – Pgph 0042).

	

Regarding claims 6 and 16, the combination of Trevino and Riewerts discloses that the plurality of metering units are selectively activated and deactivated based on the speed of the motor (Trevino pgph 0042) on a row by row basis (Riewerts – column 1 lines 52-55).

Regarding claims 9 and 17, the combination of Trevino and Riewerts discloses that the fertilizer applied can contain nitrogen (Trevino – pgph 0044).  Nitrogen based fertilizers are old and well known in the art and anhydrous ammonia (NH3) is the foundation for all nitrogen fertilizers.  The combination therefore discloses that anhydrous ammonia is part of the crop input material.


Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trevino et al. (2013/0144827) as applied to claims 1 and 10 above and further in view of Ward (2010/0319596).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064.  The examiner can normally be reached on Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671